COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
 
                                           NO.
2-07-047-CV
 
 
METWEST,
INC. D/B/A QUEST                                               APPELLANT
DIAGNOSTICS INCORPORATED
 
                                                      V.
 
MIGUEL
RODRIGUEZ, JR., MIGUEL                                         APPELLEES
RODRIGUEZ, AND LUCY
RODRIGUEZ  
 
 
                                                   ----------
              FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered AAppellant
Metwest Inc. d/b/a Quest Diagnostic Incorporated=s Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).




Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL:  HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED:  October 2, 2008




[1]See Tex. R. App. P. 47.4.